UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6332



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DEREK EUGENE MATTISON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Richard L. Voorhees, Dis-
trict Judge. (CR-92-153, CA-96-137-1-V)


Submitted:   July 22, 1999                 Decided:   July 27, 1999


Before ERVIN,* HAMILTON, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derek Eugene Mattison, Appellant Pro Se. Thomas Richard Ascik,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.




     *
       Judge Ervin did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d) (1994).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Derek E. Mattison seeks to appeal an order of the district

court denying his motion to reconsider its prior order denying his

request to correct the judgment and commitment order of his 1993

federal convictions.   We review the district court’s denial of a

motion to reconsider for abuse of discretion.    Pacific Ins. Co. v.

American Nat. Fire Ins. Co., 148 F.3d 396, 402 (4th Cir. 1998),

cert. denied, ___ U.S. ___, 67 U.S.L.W.   3457 (U.S. Jan. 19, 1999)

(No. 98-742).   Finding no such abuse of discretion here, we deny a

certificate of appealability and dismiss the appeal.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and oral

argument would not aid the decisional process.




                                                          DISMISSED




                                 2